DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 27 May 2021, which has been entered and made of record.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new grounds of rejection presented in this Office Action in response to the claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10, 11, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elbaz et al. (US 2018/0028063; hereinafter "Elbaz").
Regarding claim 1, Elbaz discloses A computer-implemented method for detecting three-dimensional surface geometries of real intraoral structures ("generating a three-dimensional model of a subject's intraoral region," abstract), comprising: starting with a series of two-dimensional images of an intraoral structure ("use the two-dimensional penetrative images," para. 63), converting the two-dimensional images of the intraoral structures into a virtual three-dimensional surface geometry of the intraoral structure ("segment the 2D penetrative images to form a three-dimensional model of the teeth," para. 63), wherein said converting step comprises - pixel-by-pixel partitioning of the pixels of the two-dimensional images into at least one segment, each segment being a two-dimensional image segment ("A segment may mark each pixel on the image," para. 257), - assigning each segment a label, wherein, each segment corresponds to at least one type of real intraoral structure, there are at least two types of segment, each type of segment has a different label, and at least one of the labels represents teeth and tooth-like structures ("Internal structures, such as dentin, enamel, cracks, lesions, etc. may be automatically determined by segmentation," para. 257; "features may be identified and/or marked. For example, lesions, caries and/or cracks may be labeled, including color coding, e.g., according to their type," para. 166) and selecting at least the segments of at least one label to generate the virtual three-dimensional surface geometry of the intraoral structure ("segment the 2D penetrative images to form a three-dimensional model of the teeth," para. 63; "a three-dimensional model of a region of the patient's teeth formed by segmented images … the 3D reconstruction includes the outer surface of the teeth (shown as partially transparent), and different internal segments may be shown in different colors and/or transparencies," para. 260).
Regarding claim 2, Elbaz discloses wherein the segmenting takes place by means of an artificial intelligence ("segmentation may be done … Machine learning methods may be applied to further automate this process," para. 255).
Regarding claim 5, Elbaz discloses wherein the at least one label is selected and only the segments with the selected label(s) are used to generate the virtual three-dimensional surface geometry of the intraoral structure ("segments or segment regions outside of the teeth surface may be removed," para. 261).
Regarding claim 6, Elbaz discloses wherein the labels are also retained in the generated virtual three-dimensional surface geometry ("Feature may be marked directly in the 3D model," para. 23).
Regarding claim 7, Elbaz discloses wherein the retained labels are used for optimizations including a coloring of the model ("Features may be marked, including coloring, labeling or the like … directly in the 3D model," para. 23).
Regarding claim 10, Elbaz discloses wherein the images are recorded while the structures are sequentially illuminated with one of at least two types of light ("taking images using a penetrating wavelength to view structures within the teeth by illuminating them using one or more penetrative spectral ranges," para. 9).
Regarding claim 11, Elbaz discloses wherein the images are recorded while the structures are sequentially illuminated with one of three types of light and the three types of light are light that is projected in different colors ("illuminating the tooth with one or more of white light (including but not limited to white light trans-illumination), UV/Blue fluorescence and red light fluorescence," para. 20).
Regarding claim 13, Elbaz discloses wherein one type of light is projected onto the intraoral structures in a structured way, particularly in the form of a pattern ("structured light," para. 13).
Regarding claim 19, Elbaz discloses wherein plural labels are selected including the at least one label representing teeth and tooth-like structures and only the segments with the selected labels are used to generate the virtual three-dimensional surface geometry of the intraoral structure, the intraoral structure being the teeth or the tooth-like structure ("a three-dimensional model of a region of the patient's teeth formed by segmented images … the 3D reconstruction includes the outer surface of the teeth (shown as partially transparent), and different internal segments may be shown in different colors and/or transparencies," para. 260; "segments or segment regions outside of the teeth surface may be removed," para. 261).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz in view of Shi et al. (US 2019/0357997; hereinafter "Shi").
Regarding claim 4, Elbaz discloses the virtual three-dimensional surface geometry showing each recorded tooth (e.g. Figs. 24A – 26C).
Elbaz does not disclose wherein for each recorded tooth, a separate label is assigned, and the labels assigned to each recorded tooth are selected to generate the virtual three-dimensional surface geometry of the intraoral structure.
In the same art of generating a virtual 3D model of a dental arch, Shi teaches wherein for each recorded tooth, a separate label is assigned, and the labels assigned to each recorded tooth are selected to generate the virtual three-dimensional surface geometry of the intraoral structure, ("implement one or more automated segmentation agents that assign tooth identifiers (e.g., universal tooth numbers) to specific portions of a 2D or 3D dental mesh model," para. 64).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Shi to Elbaz.  The motivation would have been "to accurately simulate treatment outcomes and/or visualize identify teeth, gingiva, and lips in computer models to accurately segment individual teeth from a two-dimensional image" (Shi, para. 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz in view of Johnson (US 2019/0333627).
Regarding claim 8, Elbaz does not disclose wherein in addition to the type of intraoral structure, the labels also include a probability that indicates how probable it is that a correct label has been assigned.
In the same art of labeling intraoral structures, Johnson teaches wherein in addition to the type of intraoral structure, the labels also include a probability that indicates how probable it is that a correct label has been assigned ("automatically determine what teeth are present in an intraoral X-Ray or camera image … The output of this embodiment is both a probability map indicating the likelihood of a pixel or sub-region of pixels belonging to the target structure (teeth), as well as locations for the teeth," para. 19).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the probabilistic teachings of Johnson to Elbaz.  The motivation would have been "Such an embodiment improves the process of labeling teeth in an image" (Johnson, para. 19).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz in view of Johnson, and further in view of Fergie et al. (US 2019/0026900; hereinafter "Fergie").
Regarding claim 9, the combination of Elbaz and Johnson does not disclose wherein the probability of the label flows into a weighting of the virtual three-dimensional surface geometry.
In the same art of generating a 3D model from a labeled 2D image, Fergie teaches wherein the probability of the label flows into a weighting of the virtual three-dimensional surface geometry ("automatically modeling a three-dimensional space based on a two-dimensional image of the three-dimensional space … assigning a first likelihood value to the 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Fergie to the combination of Elbaz and Johnson.  The motivation would have been to improve the accuracy of the generated surface geometry.

Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz in view of Martz et al. (US 2018/0303581; hereinafter "Martz").
Regarding claim 12, Elbaz discloses wherein the segmenting is carried out ("segment the 2D penetrative images," para. 63) based on a reflected light intensity as a function of the projected color ("taking images using a penetrating wavelength … capturing light that has been reflected/scattered from internal structures when illuminating with a penetrating wavelength," para. 9).
Elbaz does not disclose the segmenting is carried out by a neural network.
In the same art of segmenting dental structures using artificial intelligence, Martz teaches the segmenting is carried out by a neural network ("the patient's teeth are identified using a neural network," para. 72).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Martz to Elbaz.  The motivation would have been to increase the accuracy and automation of the identification.
Regarding claim 17, Elbaz discloses wherein the segmenting takes place by means of an artificial intelligence ("segmentation may be done … Machine learning methods may be applied to further automate this process," para. 255).
Elbaz does not disclose the artificial intelligence is a neural network.
 the artificial intelligence is a neural network ("the patient's teeth are identified using a neural network," para. 72).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Martz to Elbaz.  The motivation would have been to increase the accuracy and automation of the identification.
Regarding claim 18, Elbaz discloses wherein the segmenting takes place by means of an artificial intelligence ("segmentation may be done … Machine learning methods may be applied to further automate this process," para. 255).
Elbaz does not disclose the artificial intelligence is a convolution neural network.
In the same art of segmenting dental structures using artificial intelligence, Martz teaches the artificial intelligence is a convolution neural network ("convolutional neural network," para. 76).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Martz to Elbaz.  The motivation would have been to increase the accuracy and automation of the identification.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz in view of Liu (US 2018/0270474).
Regarding claim 14, Elbaz does not disclose wherein the images are taken using a monochrome sensor.
In the same art of biomedical imaging, Liu discloses wherein the images are taken using a monochrome sensor ("monochromatic imager," para. 104).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Liu to Elbaz.  The motivation would .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz in view of Chukka et al. (US 2020/0342597; hereinafter "Chukka").
Regarding claim 15, Elbaz discloses wherein a region of the virtual three-dimensional surface geometry is updated by means of data from pixels, which correspond to the region and are from at least one two-dimensional image ("the segmented images may be iteratively used … to modify the model," para. 260; "project simulated penetrative (e.g., near-IR) images that may be compared to the original to improve segmentation and derive a second, evolved, model," para. 261).
Elbaz does not disclose a detection is carried out as to how often the pixels have a particular label.
In the same art of biomedical imaging, Chukka teaches a detection is carried out as to how often the pixels have a particular label ("quantifying a number of pixels bearing each predictive label," para. 18).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chukka to Elbaz.  The motivation would have been for "improving the classification accuracy" (Chukka, para. 6).
Regarding claim 16, the combination of Elbaz and Chukka renders obvious wherein the detection of the label is carried out for each label ("each predictive label," Chukka, para. 18; see claim 15 for motivation to combine).




Allowable Subject Matter
s 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the context of the claim as a whole, including each of the limitations from the parent claim in an ordered combination, the known prior art does not teach or render obvious wherein, for each recorded tooth, a separate label is assigned, labels are assigned to the transitions and the remainders between the recorded teeth, the labels assigned to the transitions and the remainders between the recorded teeth and to each recorded tooth are selected to generate the virtual three-dimensional surface geometry of the intraoral structure, the virtual three-dimensional surface geometry showing each recorded tooth, the method using the labels assigned to the transitions and the remainders between the recorded teeth to position the recorded teeth with respect to each other in the virtual three-dimensional surface geometry.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611